Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and 1-4, 6-20 are rejected. Claim 5 is objected to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over by U.S. Patent Application Number 2007/0200855 attributed to Hiroshi Minagawa (hereafter referred to as Minagawa) and U.S. Patent Application Publication Number 2014/0129937 attributed to Jarvinen et al. (hereafter referred to as Jarvinen) and U.S. Patent Application Publication Number 2005/0253840 attributed to Ryan Young Wook Kwon (hereafter referred to as Ryan Kwon).
Regarding claim 1: Minagawa discloses a method for picking up a virtual item among a plurality of virtual items in a virtual environment, the method being performed by a terminal, the method comprising: displaying a user interface having a virtual environment and a virtual object that is controlled by a user to move within the virtual environment [figure 2; 0058]; obtaining, based on a first instruction triggered by an interaction operation on the user interface, an operation trajectory formed by the interaction operation on the user interface [0015]; determining whether the operation trajectory forms an enclosed region [figure 3, 0086; 0087]; and controlling the virtual object to pick up the target virtual items when the virtual object moves to the designated location [0087]. 
Minagawa discloses enclosed region, and picking up the target virtual items [figure 3, 0086; 0087].
Minagawa does not disclose based on a determination that the operation trajectory forms the enclosed region, determining a plurality of target virtual items located in the enclosed region in the virtual environment to be picked up by the virtual object, determining a designated location within the enclosed region in the virtual environment.
Jarvinen discloses based on a determination that the operation trajectory forms the enclosed region, determining a plurality of target virtual items located in the enclosed region in the virtual environment to be picked up by the virtual object, determining a designated location within the enclosed region in the virtual environment [0079, 0093]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen before him/her, before the effective filing date of the claimed invention to incorporate Jarvinen into Minagawa to have a clear distinction of boundary. In addition, one of ordinary skill in the art would do so because Jarvinen teachings are in gaming environment [Jarvinen: 0112].
Neither Minagawa nor Jarvinen discloses moving, the determined target virtual items to be picked up by the virtual object closer to one another [[at a]] and closer to the designated location within the enclosed region in the virtual environment, the designated location being different from that of respective locations of the target virtual items in the virtual environment;
Jarvinen discloses moving, the determined target virtual items to be picked up by the virtual object [[at a]] and closer to the designated location within the enclosed region in the virtual environment, the designated location being different from that of respective locations of the target virtual items in the virtual environment [0093: a user may select multiple audio objects a1, a2, a3 by drawing a virtual around circle around them and then transfer the audio objects to a new spatial position].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Jarvinen into Minagawa to organize the items so that it could be handled efficiently. In addition, one of ordinary skill in the art would do so because the teachings of Jarvinen can also be applied in gaming environment [Jarvinen: 0112].
Minagawa discloses picking up the target virtual items [figure 3, 0086; 0087].
Jarvinen discloses moving the target virtual items at a designated location 0093: a user may select multiple audio objects a1, a2, a3 by drawing a virtual around circle around them and then transfer the audio objects to a new spatial position].
Neither Minagawa nor Jarvinen discloses moving, the determined target virtual items to be picked up by the virtual object closer to one another.
Minagawa and Jarvinen in view of Ryan Kwon discloses moving, the determined target virtual items to be picked up by the virtual object closer to one another [0072].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Ryan Kwon into Jarvinen and Minagawa to organize the items together in closer proximity. In addition, one of ordinary skill in the art would do so because the teachings of Ryan Kwon can also be applied in gaming environment [Ryan: 0034].
Regarding claim 2: The method according to claim 1, wherein: each of the virtual items corresponds to a pickup region [Minagawa: 0087]; the determining the target virtual items further comprises selecting particular virtual items located in either: intersection regions between pickup regions and the enclosed region as candidate virtual items [Jarvinen: 0093]; or pickup regions of which central locations are in the enclosed region as the candidate virtual items; and the method further comprises determining virtual items that need to be picked up among the candidate virtual items as the target virtual items [Jarvinen: 0093].  
Regarding claim 3: The method according to claim 2, wherein: each of the virtual items has an item type [Jarvinen: 0093]; and the determining the virtual items that need to be picked up among the candidate virtual items as the target virtual items further comprises: determining, when the candidate virtual items include a virtual item that does not need to be Tencent Ref. 19PCT229/US27 Oblon Ref.: 532008USpicked up, candidate virtual items other than the certain virtual item that does not need to be picked up among the candidate virtual items as the target virtual items [Jarvinen: 0093].  
Regarding claim 6: The method according to claim 1, wherein the moving the target virtual items: receiving a second instruction triggered by a touch operation in a touched location in the enclosed region [Jarvinen: 0093]; and the touched location is determined as the designated location based on the second instruction [Jarvinen: 0093: a user may select audio objects a1, a2 and a3 one by one and in response to detecting a control gesture of a hand of the user, the gesture manager 97 may, for example, mute each of the audio objects a1, a2, a3 or may transfer the audio objects a1, a2, a3 to a new spatial position, etc.].
Regarding claim 7: Neither Minagawa nor Jarvinen or Ryan Kwon discloses wherein the moving the target virtual items further comprises: obtaining a central location of the enclosed region; using the central location of the enclosed region as the designated location.
Jarvinen discloses drawing a circle around the target virtual items to form an enclosed location, and the use of a designated location [0079; 0093].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon before him/her, before the effective filing date of the claimed invention to come up with the way of obtaining a central location of the enclosed region and using the central location of the enclosed region as the designated location; it is merely a design detail. One of ordinary skill would do so to provide the user choices for the designated location.
For claim 18: The terminal according to claim 17, wherein the processing circuitry further implements: selecting first virtual items located in intersection regions between pickup regions and the enclosed region as candidate virtual items [Jarvinen: 0093], or selecting second virtual items located in pickup regions of which central locations are in the enclosed region as the candidate virtual items; and determining virtual items that need to be picked up among the candidate virtual items as the target virtual items [Jarvinen: 0093].
Claims 16, 17, 19 are rejected using the same rationale as claim 1.
Claim 20 is rejected using the same rationale as claim 18.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and U.S. Patent Application Number 2007/0265047 attributed to Tetsuya Nomura (hereafter referred to as Nomura). 
Regarding claim 4: Neither Minagawa or Jarvinen or Ryan Kwon discloses displaying an item setting page. 
Nomura discloses displaying an item setting page [0095].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Nomura before him/her, before the effective filing date of the claimed invention to learn from Nomura and incorporate an item setting page into Minagawa and Jarvinen and Ryan Kwon to provide the user the benefit of flexibility of manipulating the items. 
Nomura discloses receiving an item type determining signal triggered on the item setting page [0095]; and determining an item type that does not need to be picked up based on the item type determining signal [0095, figure 9, 0096]. 
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and U.S. Patent Number 5,810,666 attributed to Mero et al. (hereafter referred to as Mero). 
  Regarding claim 8: Minagawa discloses controlling the virtual object to pick up the target virtual items [0087].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses increasing, when the target virtual items include a restoring item, a health point of the virtual object according to a restoring value corresponding to the restoring item.
Mero discloses increasing, when the target virtual items include a restoring item, a health point of the virtual object according to a restoring value corresponding to the restoring item [column 4, line 24-26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Mero before him/her, before the effective filing date of the claimed invention to learn from Mero and incorporate health point into Minagawa and Jarvinen and Ryan Kwon and  to keep the game going by keeping the object alive in a virtual gaming environment. 
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and U.S. Patent Application Number 2015/0157932 attributed to Kwon et al. (hereafter referred to as Kwon). 
Regarding claim 9: Minagawa discloses controlling the virtual object to pick up the target virtual items [0087].
Minagawa discloses experience value of a virtual object [0086].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses increasing, when the target virtual items include an upgrading item, an experience point of the virtual object according to an experience point corresponding to the upgrading item.  
Kwon discloses increasing, when the target virtual items includes an upgrading item, an experience point of the virtual object according to an experience point corresponding to the upgrading item [0042].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Kwon before him/her, before the effective filing date of the claimed invention to learn from Kwon and incorporate experience point into Minagawa and Jarvinen and Ryan Kwon in order to keep track of the object’s, e.g. a virtual player’s, ability level.
Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and U.S. Patent Application Number 20130080950 attributed to Alford, JR et al. (hereafter referred to as Alford). 
Regarding claim 10: Minagawa discloses the method according to claim 1, the target virtual items in the designated location in the virtual environment [0087].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses displaying the target virtual items in the designated location in a form of an aggregation icon.
Alford discloses aggregation of icons [402 of figure 4: the icons of a group can be aggregated into a single icon 402; 0021].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Alford before him/her, before the effective filing date of the claimed invention to learn from Alford and incorporate aggregating of icon into Minagawa and Jarvinen and Ryan Kwon to save screen space. In addition, icon aggregation is well-known in technology. 
Regarding claim 11: The method according to claim 1, wherein: each of the virtual items has an item type [Jarvinen: 0093; Minagawa: 0087].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses displaying virtual items that belong to a same item type among the target virtual items as one icon after the moving the target virtual items in the designated location in the virtual environment.
Alford discloses displaying virtual items that belong to the same item type in the at least two target virtual items as one icon after the moving the target virtual items in the designated location in the virtual environment [402 of figure 4: the icons of a group can be aggregated into a single icon 402; 0021].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Alford before him/her, before the effective filing date of the claimed invention to learn from Alford and incorporate aggregating of icon into Minagawa and Jarvinen and Ryan Kwon to save screen space. In addition, icon aggregation is well-known in technology. 
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and U.S. Patent Application Number 2013/0238724 attributed to Christopher R. Cunningham (hereafter referred to as Cunningham). 
Regarding claim 12: Minagawa discloses enclosed regions and the target virtual items located in the enclosed regions in the virtual environment [figure 3, 0086; 0087]. 
Neither Minagawa nor Jarvinen or Ryan Kwon or  discloses operation trajectory includes a beginning region and an ending region, the beginning region being a region formed by a finger pressing-down operation in the slide on a display screen of the terminal, and the ending region being a region formed by a finger removing operation in the slide on the display screen of the terminal; and before the obtaining, the method further comprises: determining whether the operation trajectory forms the enclosed region based on the beginning region and the ending region.
Jarvinen discloses operation trajectory includes a beginning region and an ending region, the beginning region being a region formed by a finger operation in the on a display screen of the terminal, and the ending region being a region formed by a finger operation on the display screen of the terminal [0079]; and before the obtaining, the method further comprises: determining whether the operation trajectory forms the enclosed region based on the beginning region and the ending region [0093].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon before him/her, before the effective filing date of the claimed invention to learn the teachings of forming an enclosed region by finger gesture from Jarvinen and incorporate that into Minagawa and Ryan Kwon to easily form a clear boundary.
  Neither Minagawa nor Jarvinen or Ryan Kwon discloses finger pressing-down/removing operation in the slide operation.
Cunningham discloses finger pressing-down/removing operation in the slide operation [0213, 0214].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Cunningham before him/her, before the effective filing date of the claimed invention to learn from Cunningham and incorporate finger pressing down/removing in the slide operation into Minagawa and Jarvinen and Ryan Kwon and  to set up a boundary. In addition, finger pressing down/removing operation is well-known in technology. 
Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and Cunningham and U.S. Patent Application Number 2013/0120282 attributed to Tim Kukulski (hereafter referred to as Kukulski). 
Regarding claim 13: The method according to claim 12, wherein the determining whether the operation trajectory forms the enclosed region based on the beginning region and the ending region further comprises: Tencent Ref. 19PCT229/US29 Oblon Ref.: 532008USobtaining a first distance between a central location of the beginning region and a central location of the ending region [Jarvinen: 0093].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses determining that the operation trajectory forms the enclosed region when the first distance is less than a first distance threshold.  
Kukulski determining that the operation trajectory forms the enclosed region when the first distance is less than a first distance threshold [0031].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Cunningham and Kukulski before him/her, before the effective filing date of the claimed invention to learn from Kukulski and incorporate the threshold into Minagawa and Jarvinen and Ryan Kwon and Cunningham in order to not to exceed the device screen size limit. 
Regarding claim 14: The method according to claim 12, wherein the determining whether the operation trajectory forms the enclosed region based on the beginning region and the ending region further comprises: obtaining an area of an intersection between the beginning region and the ending region [Jarvinen: 0093] and determining that the operation trajectory forms the enclosed region [Jarvinen: 0093].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses checking the threshold while forming trajectory.
Kukulski discloses when an area proportion of the intersection exceeds an area proportion threshold, the area proportion being a proportion of the area of the intersection to a total area, the total area being a sum of an area of the beginning region and an area of the ending region [0031].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Cunningham and Kukulski before him/her, before the effective filing date of the claimed invention to learn from Kukulski and incorporate the threshold into Minagawa and Jarvinen and Ryan Kwon and Cunningham in order to not to exceed the device screen size limit. 
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over by Minagawa, Jarvinen and Ryan Kwon and U.S. Patent Application Number 2013/0210556 attributed to Vilar et al. (hereafter referred to as Vilar). 
Regarding claim 15: Minagawa discloses the method according to claim 1, wherein the controlling the virtual object to pick up the target virtual items further comprises: picking up the target virtual items [0087].
Neither Minagawa nor Jarvinen or Ryan Kwon discloses obtaining a distance between the virtual object and the designated location; and picking up the target virtual items automatically when the distance is less than a distance threshold.
Vilar discloses obtaining a distance between the virtual object and the designated location [0019]; and picking up the target virtual items automatically when the distance is less than a distance threshold [0019].
It would have been obvious to one of ordinary skill in the art, having the teachings of Minagawa and Jarvinen and Ryan Kwon and Vilar before him/her, before the effective filing date of the claimed invention to incorporate the teaching of Vilar into Minagawa and Jarvinen and Ryan Kwon to provide the object, e.g. a virtual player, the advantage of less work.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon rejected a base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither Minagawa nor Jarvinen or Ryan Kwon discloses the method according to claim 2, wherein each of the virtual [[item]] items corresponds to an item quantity; and the determining the virtual items that need to be picked up among the candidate virtual items as the target virtual items further comprises: determining whether a certain virtual item that is identical to an item carried by the virtual object and whose item quantity exceeds a quantity threshold exists among the candidate virtual items; and determining the virtual item whose item quantity exceeds the quantity threshold as an excess item when the candidate virtual items includes the certain virtual item whose item quantity exceeds the quantity threshold, and determining candidate virtual items other than the excess item among the candidate virtual items as the target virtual items. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The applicant makes a statement as below:
Regarding the rejection of Claim 1 under 35 U.S.C. § 103, it is respectfully submitted that Minagawa, Jarvinen, Kwon '840, and Emerson at least fail to disclose "based on a determination that the operation trajectory forms an enclosed region, determining a plurality of target virtual items located in the enclosed region in the virtual environment to be picked up by the virtual object, determining a designated location within the enclosed region in the virtual environment, moving the determined target virtual items to be picked up by the virtual object closer to one another and closer to the designated location within the enclosed region in the virtual environment, the designated location being different from that of respective locations of the target virtual items in the virtual environment, and controlling the virtual object to pick up the target virtual items when the virtual object moves to the designated location." For example, as discussed during the interview, Minagawa, Jarvinen, Kwon '840, and Emerson fail to disclose that the each of the determining the plurality of target virtual items, determining the designated location, moving the determined target virtual items, and controlling the virtual object to pick up the target virtual items is based on a determination that the operation trajectory forms an enclosed region. Accordingly, it is respectfully submitted that Claim 1 (and all associated dependent claims) patentably defines over Minagawa, Jarvinen, Kwon '840, and Emerson.  
As described above, Minagawa combined with Jarvinen and Ryan Kwon discloses determining whether the operation trajectory forms an enclosed region [Minagawa: figure 3, 0086; 0087]; based on a determination that the operation trajectory forms the enclosed region, determining a plurality of target virtual items located in the enclosed region in the virtual environment to be picked up by the virtual object, determining a designated location within the enclosed region in the virtual environment [Jarvinen: 0079, 0093]; moving, the determined target virtual items to be picked up by the virtual object closer to one another [[at a]] and closer to the designated location within the enclosed region in the virtual environment, the designated location being different from that of respective locations of the target virtual items in the virtual environment [Jarvinen: 0093: a user may select multiple audio objects a1, a2, a3 by drawing a virtual around circle around them and then transfer the audio objects to a new spatial position; Ryan Kwon: 0072, determined target virtual items to be picked up by the virtual object closer to one another];
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
U.S. Patent Application Number 2012/0329556 attributed to Eddy at al. discloses moving objects automatically by the system [0024]. 
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173




                                                                                                                                                                 
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173